MacLean, J.
(Dissenting). “ Sleeping car companies are neither innkeepers nor carriers * * * and the rules of the common law in. regard to carriers, or innkeepers have not been extended to - this new relation. * * * The relations of the carrier to a passenger * * * are quite different with respect to his personal effects from those which exist at common law between the innkeeper and his guest, or a steamboat company that has taken entire, charge of the traveler by assigning to him a stateroom,” with a key, the door of which he is asked to lock when going out, and to bolt when going to bed. “ While the company running sleeping cars is held to a high degree of care * * * it is not liable for a loss of this character without some proof of negligence.” Herein is no evidence of contractual relation between the plaintiff and the defendant respecting the stateroom in which he .placed his luggage, and so no possible insurer’s liability. He had a berth, but, not content with the measure of responsibility the use of that placed upon, the company, chose to place his. traveling bag in the apartment of his friends. When the plaintiff, on his way to dinner, asked the porter at the door of the car whether it was safe to leave the luggage, the porter expressed his own opinion merely by say, with a laugh, “ Why, certainly it is safe;” and the porter’s promise, “ I will,” when asked to keep his eye on it was the porter’s personal promise.
The judgment should, therefore, be reversed and a new trial ordered.
Judgment reduced to the sum of sixty-six dollars and twenty cents, and as so reduced affirmed, with costs.